Citation Nr: 1009879	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, including as secondary to service-connected 
multiple sclerosis. 

2.  Entitlement to service connection for bilateral foot 
disorders, including as secondary to service-connected 
multiple sclerosis. 

3.  Entitlement to service connection for a lower spine 
disorder, including as secondary to service-connected 
multiple sclerosis. 

4.  Entitlement to service connection for an upper spine 
disorder, including as secondary to service-connected 
multiple sclerosis. 
 
5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome with ulnar nerve entrapment, including as 
secondary to service-connected multiple sclerosis. 

6.  Entitlement to service connection for bilateral hearing 
loss, including as secondary to service-connected multiple 
sclerosis. 

7.  Entitlement to an initial rating in excess of 30 percent 
for service-connected multiple sclerosis.

8.  Entitlement to an effective date earlier than September 
14, 2006, for the grant of service connection for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to May 2000. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued in January 2005 
and February 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

In July 2009, the Veteran presented testimony before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript has been associated with the claims folder.  The 
Board notes that, at the hearing, the Veteran's 
representative argued that an April 2008 written statement 
should be construed as a substantive appeal to perfect the 
appeal of issues 7 and 8 above.  After reviewing the record 
and liberally construing the pleading, the Board determines 
that the April 2008 is sufficient to constitute a substantive 
appeal as to those issues.  It will, therefore, consider 
those issues along with the other appealed issues at this 
time.

The also Veteran perfected an appeal as to the RO's January 
2005 denial of service connection for rash on the head.  
Subsequently, in March 2007, the RO granted service 
connection for a rash on the head (characterized as 
pseudofolliculitis barbae).  As this represents a full grant 
of benefits, the issue is no longer before the Board. 

Issues 1 through 7 above are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran filed for service connection for multiple 
sclerosis on September 14, 2006; no earlier written 
communication expresses an intent to seek benefits for 
multiple sclerosis.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 14, 
2006, for the award of service connection for multiple 
scoliosis have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim for an effective date earlier than 
September 14, 2006, for the grant of service connection for 
multiple sclerosis, arises from his disagreement with the 
date assigned following the grant of service connection.  
Once service connection is granted, the claim is 
substantiated, and additional notice is not required and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  As such, the Board finds that VA satisfied 
its duties to notify the Veteran in this case.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran was medically 
evaluated in conjunction with his claim in May 2008.  The 
report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examination, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examination report is 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  

For the foregoing reasons, the Board finds that VA has met 
its duties to notify and assist the Veteran.  Additional 
efforts to assist or notify him would serve no useful 
purpose.  Therefore, he will not be prejudiced as a result of 
the Board proceeding to the merits of his claim. 


Analysis

The Veteran seeks an effective date earlier than the 
currently assigned September 14, 2006, for service connection 
for multiple sclerosis.  He contends that the date of service 
connection should be the date he was shown to have early 
manifestations of the disability.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

38 U.S.C. § 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  Thus, before VA can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 
(1998).

With regard to whether informal or formal claims, or written 
intent to file claims for service connection for multiple 
sclerosis loss were filed prior to September 14, 2006, the 
Board finds no evidence of there being such claims. The first 
evidence of an intention to file a specific claim for service 
connection for multiple sclerosis was received on September 
14, 2006.  Notably, the Veteran filed for service connection 
for various disabilities (listed on the first page of his 
decision) in September 2003 but did not indicate that he 
sought service connection for multiple sclerosis at that 
time, and there are no other earlier written communications 
from the Veteran that could constitute a claim (i.e., 
identifies the disability and that benefits are sought).

The Veteran argues that the effective date for service 
connection should be prior to September 14, 2006, because he 
had early manifestations of this disability.  The Board notes 
that the question whether the Veteran's earlier 
musculoskeletal complaints was the early manifestation of his 
multiple sclerosis was answered in the negative by the May 
2008 VA examiner.  Nevertheless, it is irrelevant whether 
there was medical evidence of early manifestations of record 
prior to the September 14, 2006, claim seeking service-
connected benefits, because such evidence cannot constitute a 
claim for service connection.  Medical evidence alone is not 
sufficient to constitute an informal claim of service 
connection under 38 C.F.R. § 3.155.  See MacPhee v. 
Nicholson, 459 F.3d 1353 (Fed. Cir. 2006); see also Brannon 
v. West, 12 Vet. App. 32 (1998).

As the Board finds that an earlier claim for service 
connection for multiple sclerosis was not filed prior to 
September 14, 2006, there is no legal basis for granting an 
earlier effective date for the grant of service connection 
for multiple sclerosis.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim, and it must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than September 14, 
2006, for the grant of service connection for multiple 
sclerosis is denied.


REMAND

During his July 2009 hearing, the Veteran identified several 
health care practitioners who provided treatment for his 
various claimed disabilities.  While records from some of 
these practitioners are of records, not all of them have been 
associated with the claims folder (in particular records from 
Dr. Singh and Dr. Dolbert).  Because VA is on notice that 
there are records that may be applicable to the Veteran's 
claims and because these records may be of use in deciding 
the claims, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c) (2009; Bell v. Derwinski, 2 
Vet. App. 611 (1992).  On remand, the Veteran should be 
requested to provide a release for VA to obtain any 
outstanding treatment records.  If provided, efforts to 
obtain these records should be undertaken and any obtained 
records associated with the claims folder.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The 
Veteran underwent VA examination in November 2006 with regard 
to his some of his claimed conditions, but not all.  
Furthermore, the examiner failed to provide nexus opinions 
although it is unclear from the record whether he was asked 
to do so as the examination request is not in the claims 
file.  The Board notes, however, that a follow up medical 
nexus opinion regarding the Veteran's bilateral foot 
disorders was obtained from a VA examiner in February 2007.  
However, given the evidence of record and the testimony given 
by the Veteran and his wife at the July 2009 hearing, the 
Board finds that remand is necessary for the Veteran to be 
afforded VA examinations on all his claims that provided 
appropriate medical nexus opinions.

In addition, at the July 2009 hearing, the Veteran, via his 
representative, argued for the first time the disabilities 
for which he is seeking service connection are secondary to 
his service-connected multiple sclerosis in that they are 
aggravated thereby.  A disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service-connected.  38 C.F.R. § 3.310 (2009).  Secondary 
service connection is permitted based on aggravation.  
Compensation is payable for the degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

While the Veteran has been afforded VA examination, this 
examination did not addressed whether any of the claimed 
disabilities were proximately due to, the result of or 
aggravated by his service-connected multiple sclerosis.  On 
remand, an examiner, a neurologist if possible, should be 
requested to provide a medical opinion as to whether any of 
the Veteran's claimed conditions are either proximately due 
or related to the service-connected multiple sclerosis or are 
aggravated thereby. 

As to the increased rating claim for multiple sclerosis, the 
Board notes that the Veteran has been afforded two VA 
examinations.  In particular, the November 2006 VA 
examination report noted that the Veteran's multiple 
sclerosis started out as blurry vision but that the 
blurriness had improved and there was no progression of the 
disease.  Later in the report, the examiner noted the 
Veteran's disability had caused the loss of vision in the 
right eye.  However, there is no eye evaluation of record.  
Similarly, the subsequent May 2008 VA examination report was 
silent as to nature of the Veteran's vision.  The record as 
it currently stands is inadequate to evaluate the Veteran's 
service-connected disability as it fails to evaluate all 
manifestations thereof.  As such, the Board has no discretion 
and must remand the claim to obtain additional evidence 
regarding all residuals, to specially include visual 
impairment, of the Veteran's multiple sclerosis.  

Finally, as indicated above, the Veteran claimed for the 
first time at the July 2009 hearing that his service-
connected multiple sclerosis is either the cause of or 
aggravating his conditions for which he is seeking service 
connection.  Such a claim seeks secondary service connection.  
Thus, on remand, notice should be provided to the Veteran on 
how to establish entitlement to secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice that 
is compliant with the current notice 
requirements for how to establish secondary 
service connection.

2.  The Veteran should be requested to 
identify all pertinent outstanding VA and 
non-VA treatment records (including those 
from Dr. Singh and Dr. Dolbert) and to 
provide releases for VA to obtain all non-VA 
treatment records identified.  If releases 
are provided, the identified records should 
be requested and obtained if available.  The 
Veteran should be advised that, in lieu of 
providing VA with releases for any non-VA 
treatment records, he can submit those 
records himself.  All attempts to obtain 
these records should be documented in the 
claims folder.

3.  After all additional available evidence 
has been obtained, schedule the Veteran for 
the following VA examinations.  The claims 
file must be provided to and reviewed by each 
examiner, who must indicate in his/her report 
that said review has been accomplished.  

Joints Exam - All necessary diagnostic tests 
and studies should be accomplished to 
determine the nature of any current left knee 
disorder (note that prior diagnosis of 
arthritis given at November 2006 VA 
examination).  After reviewing the claims 
file and examining the Veteran, the examiner 
should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that any current 
chronic left knee disorder is related to any 
disease or injury incurred during service.  
In rendering an opinion, the examiner must 
address the lay statements of record as to a 
continuity of symptoms in and since service.  
A complete rationale should be given for all 
conclusions and opinions expressed in a 
legible report.  

Foot Exam - All necessary diagnostic tests 
and studies should be accomplished to 
determine the nature of any current bilateral 
foot disorders (note that prior diagnosis of 
bilateral hallux valgus, degenerative joint 
disease first metatarsal joints and hammer 
toes of the left foot given at November 2006 
VA examination).  After reviewing the claims 
file and examining the Veteran, the examiner 
should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that any current 
chronic foot disorder, whether bilateral or 
unilateral, is related to any disease or 
injury incurred during service.  In rendering 
an opinion, the examiner must address the lay 
statements of record as to a continuity of 
symptoms in and since service.  A complete 
rationale should be given for all conclusions 
and opinions expressed in a legible report.  

Spine Exam - All necessary diagnostic tests 
and studies should be accomplished to 
determine the nature of any current lower and 
upper back disorders (note that the Veteran 
testified he is currently diagnosed to have 
arthritis).  After reviewing the claims file 
and examining the Veteran, the examiner 
should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that any current 
chronic lower and upper back disorders are 
related to any disease or injury incurred 
during service.  In rendering an opinion, the 
examiner must address the lay statements of 
record as to a continuity of symptoms in and 
since service.  A complete rationale should 
be given for all conclusions and opinions 
expressed in a legible report.  

Audio Exam - The examiner should elicit from 
the veteran a detailed account of any 
instances of noise exposure during military 
service as well as before and after service.  
After reviewing the file and conducting 
audiometric testing, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that any current hearing 
loss (whether bilateral or unilateral) as 
defined for VA compensation purposes in 
38 C.F.R. § 3.385 are due to acoustic trauma 
incurred during service.  In rendering an 
opinion, the examiner must address the lay 
statements of record as to a continuity of 
symptoms in and since service.  The examiner 
should provide a complete rationale for any 
opinion given, including discussion of 
evidence contrary to the opinion rendered.  

Peripheral Nerves Exam - All necessary 
diagnostic tests and studies (including 
electromyogram and nerve conduction velocity 
tests) should be accomplished to diagnose any 
current bilateral upper extremities 
neurological disorder, claimed as carpal 
tunnel syndrome with ulnar nerve entrapment.  
After reviewing the claims file and examining 
the Veteran, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that any diagnosed currently 
upper extremity disorder (whether unilateral 
or bilateral) is related to any disease or 
injury incurred during service.  In rendering 
an opinion, the examiner must address the lay 
statements of record as to a continuity of 
symptoms in and since service.  A complete 
rationale should be given for all conclusions 
and opinions expressed in a legible report.  

Neurology Exam -   Provide the Veteran a VA 
neurology examination, preferably by a VA 
neurologist if possible, to determine the 
current level of severity of his multiple 
sclerosis.  Any indicated studies should be 
performed and the examination report should 
comply with all AMIE protocols for rating 
multiple sclerosis.  The examiner should 
specifically detail the nature of all 
residuals stemming from multiple sclerosis, 
to include visual impairment. 

In addition, the VA examiner should be asked 
to render an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that any of the 
Veteran's claimed conditions of left knee 
disorder, bilateral foot disorders, lower and 
upper back disorders, bilateral carpal tunnel 
syndrome with ulnar entrapment and bilateral 
hearing loss are proximately due to, the 
result of or have been aggravated by his 
service-connected multiple sclerosis.  If 
service-connected multiple sclerosis 
aggravates or has aggravated (i.e., 
permanently worsened) any of these claimed 
conditions, the examiner should identify the 
percentage of disability which is 
attributable to the aggravation.  If such 
attribution cannot be made, the examiner 
should state so and provide a rationale why.

3.  Thereafter, upon ensuring that all 
action has been taken to notify and assist 
the Veteran and that all VA examination 
reports are complete, the Veteran's claims 
should be readjudicated.  If such action 
does not resolve the claims, a Supplemental 
Statement of the Case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, these claims 
should be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


